Varner, Chief Justice.
The plaintiff sued the defendant in a justice’s court on an account for the sum of $81.03, and judgment was rendered in his favor. The defendant entered an appeal to the superior court, and on the trial of the case in the last-named court, the jury, under the charge of the court, found a verdict in,favor of the defendant. A motion was made for a new trial on the several grounds therein stated, which was overruled, and the plaintiff excepted.
1. There was no error in excluding from the jury the evidence as to the custom of the proprietors of hotels in the city of Savannah in buying provisions through the hotel caterers.
2. The court charged the jury, amongst other things, that “if the goods sued for were bought by Seymour as a special agent for a particular purpose, the plaintiff should have examined his authority,” and read the 2196th section of the *60Code. This charge of the court, in view of the evidence in the record, was error. According to that evidence the defendant would have been liable to the plaintiff for the goods sold to Seymour as her caterer for the Pavilion hotel, as her general agent in that capacity, unless she had notified the plaintiff before- the goods were sold and delivered, of the new arrangement which she had made, and told him that Seymour would be responsible for all the goods purchased in his department and that she 'had nothing to do-with it. If the defendant did thus notify the plaintiff, then she was not liable for the goods - afterwards sold and delivered to Seymour by the plaintiff, and that was the main controlling question in the case, and should have been submitted to the jury by the court in its charge. The charge of the court in relation to Seymour being the special agent of the defendant for a particular purpose, and that the plaintiff should have examined his authority as such special agent, was calculated to divert the minds of the jury from the main issue made by the evidence in the case, and to direct their attention to an issue not made by the evidence, to-wit: whether Seymour was a special agent for a particular purpose and did the plaintiff examine his authority as such special agent. The jury may have found their verdict on the fact (assuming, as the charge of the court did, that Seymour was a special agent for a particular purpose) that there was no evidence that the plaintiff did examine as to Seymour’s authority, whereas the evidence shows that the goods were sold and delivered by the plaintiff on the authority of defendant herself.
Let the judgment of the court below be reversed.